Citation Nr: 0600930	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  00-16 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from May 1977 to June 
1983 and from June 1987 to October 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February and July 2000 rating decisions of the RO, which 
denied the benefits sought herein.

In November 2005, the veteran testified at a hearing before 
the undersigned, which took place at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran submitted new evidence that has not been 
considered by the RO (a statement from Dr. Julia Basaranlar).  
He did not sign a waiver of initial RO consideration of this 
evidence.  See 38 C.F.R. § 20.1304 (c) (2005).  Thus, the RO, 
after conducting the rest of the development requested below, 
must issue a supplemental statement of the case that 
encompasses discussion of all of the evidence of record.

The veteran asserts that his currently diagnosed bilateral 
knee disabilities are related to climbing up and down the 
steep stairs of ships during his long career in service.  He 
currently has patellofemoral syndrome, and MRI in 2004 showed 
left torn medial meniscus and patellofemoral chondromalacia.  
He is certainly competent to testify that he periodically 
experienced knee pain during service, and his assertions 
concerning in-service physical activities are consistent with 
his naval service.  The RO must schedule a VA orthopedic 
examination for a diagnosis of all bilateral knee 
disabilities and for an opinion regarding the etiology of 
each knee disability diagnosed.  The medical opinion must be 
based on examination of the veteran and review of the record 
in its entirety.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following development.

1.  The RO must direct the veteran to 
submit to VA copies of any evidence in 
his possession that is relevant to the 
issues on appeal herein and that is not 
already of record.  

2.  The RO must schedule the veteran for 
VA orthopedic examination for a diagnosis 
of all disabilities of the right and left 
knees and for an opinion regarding the 
etiology of each such disability 
diagnosed.  Is it as likely as not that 
any current knee disability is related to 
the veteran's military service, to 
include his description of certain 
physical activities he participated in?

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

3.  The RO should readjudicate the issues 
on appeal, with consideration of all 
evidence received since the last 
supplemental statement of the case on 
these issues.  If any benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case.  The veteran should be given the 
opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


